Citation Nr: 1131611	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-18 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio that denied entitlement to an evaluation in excess of 10 percent disabling for GERD.

The Board acknowledges that the Veteran's claim was previously characterized as for a higher initial rating.  The Board notes, however, that the Veteran never appealed the October 1995 RO decision that granted service connection for his GERD and assigned the 10 percent disability rating, and, therefore, that decision became final.  As such, this matter is for an increased rating.

In January 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

A May 2011 RO decision granted the Veteran's claim for service connection for a low back disorder, which claim the Board had also remanded in its January 2011 decision for further development.  As the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of whether new and material evidence has been received sufficient to reopen a claim for service connection for a sleep disorder as secondary to GERD, entitlement to an earlier effective date for service connection for a low back disorder, entitlement to an initial rating in excess of 10 percent disabling for a low back disorder, and entitlement to service connection for posttraumatic stress disorder and chronic fatigue syndrome have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement, April 2008; Brief, November 2010 (sleep disorder).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's GERD is manifested by moderate symptoms of pyrosis, regurgitation, abdominal pain, and occasional diarrhea and nausea; it is not manifested by vomiting, material weight loss and hematemesis or melena with moderate anemia, moderately severe or severe symptomatology, or ulcerated areas or lesions.


CONCLUSION OF LAW

For the period beginning on August 12, 2003, the criteria for an evaluation of 20 percent disabling for GERD have been met, but no more.  38 U.S.C.A. § 1155, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7305 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased evaluation for GERD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated February 2006 and March 2009 fully satisfied the notice requirements of the VCAA, which letters advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.  With regard to the timeliness of the latter letter, the Veteran's claim was readjudicated by way of an October 2009 Supplemental Statement of the Case (SSOC).

Also, the Board notes that the March 2009 notice explained how VA assigns disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the February 2006 and March 2009 notices did not explain how VA assigns effective dates, the Board notes that such is harmless error, as the Veteran has been granted a higher rating for the entire period on appeal, including the one-year period prior to the date of the Veteran's claim, such that no earlier effective date is provided for under the VA code and regulations.  See 38 C.F.R. § 3.400(o)(2) (2010).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.  In this regard, in January 2011, the Board remanded the Veteran's claim so that copies of any outstanding private treatment records relating to an EGD procedure could be associated with the claims file.  Pursuant to the Board's directive, the RO obtained copies of all of the outstanding October 2009 private EGD records.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA examination relating to his claim in March 2006 and September 2009.  The Veteran reported to the September 2009 VA examiner that he was scheduled for a private EGD procedure in October 2009.  Subsequently, as noted above, the Board remanded the Veteran's claim so that a copy of the October 2009 EGD record could be obtained and an addendum VA medical opinion or new VA examination could be provided.  Pursuant to the Board's remand directive, in January 2011, the Veteran was provided with a new VA examination relating to his claim.  The Board finds there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since the last VA examination in January 2011.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the March 2006, September 2009, and January 2011 VA examination reports (prepared by the same examiner) to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Additionally, the VA examiners noted the history reported by the Veteran as well as the reported affect of the Veteran's disability on his daily living and employment.  As such, the Board finds the March 2006, September 2009, and January 2011 VA examination reports are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is currently assigned a 10 percent disability rating under Diagnostic Code 7346, effective February 27, 1995.  The Veteran seeks an increased rating.  

Diagnostic Code 7346 provides that a 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

A June 2003 Service treatment record reflects that the Veteran complained of worse indigestion recently, with abdominal/epigastric pain.  He reported experiencing diarrhea two to three times per week.  he reported he was taking Zantac.  A diagnosis of GERD was recorded, and the Veteran was prescribed Aciphex and instructed to discontinue taking Zantac.

The March 2006 VA examination report reflects the Veteran reported experiencing sour tastes in his mouth that would wake him in the night, and that he had been taking Aciphex for treatment.  Firm palpation of the epigastrium elicited mild discomfort, although palpation of the rest of the abdomen was unremarkable.  No hernias were noted as present based on an April 2006 upper GI that was performed.  Also, it was noted that no evidence of GERD was present, although "mild" duodenitis was present.  Diagnoses of GERD, moderate, stable on medication, duodenitis, minimal, incidental finding on upper GI series, and history of a small hiatal hernia on past upper GI exam were recorded.

In March 2009, the Veteran reported that his symptoms had worsened, and he was provided with a new VA examination in September 2009.  The September 2009 VA examination report reflects that the Veteran reported experiencing symptoms of daily heartburn with a sore throat and feeling "a lump" in his throat, particularly when eating any solid foods or liquids for the past six months.  He also reported experiencing regurgitation that disrupted his sleep two to three times per week, experiencing occasional nausea, that he could not bend over to play with his daughter or at work, and that he lost one or two days of work per month due to his symptoms.  He reported that he had been taking Zantac, Tums, and Alka-Seltzer on a daily basis.  The Veteran denied vomiting, and no hematemesis or melena was noted.  The examiner noted that the Veteran had never been hospitalized, and no EGD had ever been performed.  The examiner noted that the Veteran had two upper GI series done, one 15 years prior in service showing a small hiatal hernia, and more recently in March 2006 that did not show any evidence of any hiatal hernia, esophagitis, or peptic ulcer disease.  No signs of anemia were noted.  The examiner recorded a diagnosis of "from the history, he has evidence of moderately-severe GERD."

The January 2011 VA examination report reflects that the Veteran reported experiencing occasional nausea, waking during the night due to acid reflux symptoms, occasional diarrhea, intermittent cramping, and abdominal pain with reflux symptoms after eating.  No vomiting, hematemesis, melena, constipation, or hospitalizations was noted.  It was noted that the Veteran was taking Protinix daily for treatment, and that the Veteran's symptoms did not have any affect on his activities of daily living or occupation.  The examiner noted that the October 2009 private EGD report reflected diagnoses of esophagitis, mild prominence of GE junction consistent with early fleshy Shatzi's ring, and a small, smooth nodule in the antrum, probably benign, and that biopsy results were foveolar hyperplasia and chronic active inflammation.  The examiner recorded a diagnosis of GERD with esophagitis; no hiatal hernia.

As shown above, there is no medical evidence of pyrosis, arm or shoulder pain, or considerable impairment of health so as to entitle the Veteran to a higher, 30 percent rating under DC 7346.  While the Board acknowledges that the Veteran reported experiencing shoulder pain in a March 2009 statement, the Board finds this report to be not credible in light of the fact that the Veteran never reported any such shoulder pain to any of the three VA examiners in March 2006, September 2009, or January 2011.  In essence, the Board finds that the symptoms described directly to examiners during the course of physical examination to be more credible than those offered to the RO or the Board in support of a claim for benefits.

The Board has considered whether the Veteran would be entitled to a higher rating under any other schedular criteria.  Diagnostic Codes 7304 and 7305 provide the rating criteria for gastric and duodenal ulcers, respectively.  Under these diagnostic codes, a 10 percent rating is provided for mild manifestations, with recurring symptoms once or twice a year.  A 20 percent rating is provided for moderate symptoms, including recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A higher, 40 percent rating is provided for moderately severe  manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  As shown above, the Veteran reports experiencing daily symptoms of reflux, including waking in the night a few times per week, and that he takes daily medication to treat his symptoms.  The Board also has considered the Veteran's report that his GERD symptoms prevent him from working for an hour after he eats, and that he loses about one to two days of work per month due to his condition.  See VA Examination Report, March 2009; Statement, June 2011.  Also, the Board notes that the March 2006 VA examination report reflects that the examiner noted the Veteran's symptoms as "moderate."  Having taken these factors into account, although the Veteran is not shown by any evidence of record to have any ulcers or lesions, nevertheless, the Board finds that in this particular case, the Veteran's symptoms more nearly approximate the "moderate" criteria under Diagnostic Code 7305, thereby entitling him to a higher, 20 percent rating.  While the Board acknowledges that the September 2009 VA examination report noted that "from the history, he has evidence of moderately-severe GERD," at the same time, the Board notes again that there is absolutely no evidence that the Veteran has any ulcers or lesions, and that the criteria for a moderately severe rating under Diagnostic Code 7305 contemplate anemia and weight loss or incapacitating episodes lasting 10 days, neither of which is shown by any of the evidence of record.  Therefore, as explained above, the Board finds that the Veteran's symptoms more nearly approximate the "moderate" criteria, and certainly no more.

The Board notes it has also considered whether the Veteran would be entitled to an even higher rating under any other Diagnostic Code.  Diagnostic Code 7306, relating to ulcers, marginal (gastrojejunal), provides a 20 percent rating for moderate, recurring symptoms several times a year, and a 40 percent rating for moderately severe symptoms, including with mild and transient episodes of vomiting or melena.  As shown above, however, there is no evidence of any vomiting or melena so as to entitle the Veteran to a higher, 40 percent rating under that diagnostic code.  A higher rating is not warranted under Diagnostic Code 7307, gastritis, hypertropic, as gastritis has not been identified by a gastroscope and no ulcerated or eroded areas or lesions are shown in any of the medical evidence of record above.  The Board notes that there is no other relevant diagnostic code that would provide a higher rating.

The Board also finds that the higher, 20 percent rating granted herein is warranted beginning one year prior to the filing of the Veteran's claim, i.e., effective August 12, 2003, as the evidence shows that the Veteran was experiencing moderate symptomatology at that time.  See, e.g., Service Treatment Record, June 2003; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected GERD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is in favor of granting an evaluation of 20 percent disabling, but no more, for the Veteran's GERD beginning on August 12, 2003.


ORDER

For the period beginning on August 12, 2003, entitlement to an evaluation of 20 percent disabling for GERD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


